SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) Securities Exchange Act of 1934 For Quarterly Period Ended June 30, 2017 -OR- ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities And Exchange Act of 1934 For the transaction period from to Commission File Number 333-133961 Xinda International Corp. Formerly known as Trimax Consulting, Inc. (Exact name of Registrant in its charter) Nevada 37-1758469 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 23-07, Tower A, Vertical Business Suite, Avenue 3, Bangsar South, No. 8, Jalan Kerinchi Kuala Lumpur, Malaysia. (Address of Principal Executive Offices (Zip Code) Registrant’s Telephone Number, Including Area Code: +(603)27201788 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerate filer, or a small reporting company as defined by Rule 12b-2 of the Exchange Act): Large accelerated filer ¨ Non-accelerated filer ¨ Accelerated filer ¨ Smaller reporting company x Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b- 2 of the Exchange Act). Yes¨ No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the registrant's only class of common stock, as of August 14, 2017 was 25,957,500 shares. XINDA INTERNATIONAL CORP. (FORMERLY KNOWN AS TRIMAX CONSULTING, INC.) FORM 10-Q Period Ended June 30, 2017 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as of June 30, 2017 (Unaudited) and December 31, 2016 3 Statements of Operations for the Three and Six Months Ended June 30, 2017 and 2016 (Unaudited) 4 Statements of Cash Flows for the Six Months Ended June 30, 2017 and 2016 (Unaudited) 5 Notes to the Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 15 2 PART I - FINANCIAL INFORMATION ITEM I — FINANCIAL STATEMENTS XINDA INTERNATIONAL CORP. (FORMERLY KNOWN AS TRIMAX CONSULTING, INC.)
